          Case 1:19-cr-00930-ER Document 19 Filed 04/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                     April 21, 2020
                                     The April 23 pretrial conference is adjourned to June 4, 2020,
                                     at 10:30 AM. Speedy trial time is excluded from April 23, 2020,
The Honorable Edgardo Ramos          until June 4, 2020.
United States District Judge         SO ORDERED.
Southern District of New York
40 Foley Square
                                                                                  4/30/2020
New York, NY 10007

       Re:    United States v. Raul Polanco and Juan Dutan, 19-cr-930 (ER)

Dear Judge Ramos:

        On March 17, 2020, the parties wrote to the Court with a status update and requested
adjournment of the status conference scheduled for March 18, 2020 in light of concerns regarding
COVID-19 and access by counsel to incarcerated clients to review discovery. The Court granted
the parties’ request and adjourned the status conference until April 23, 2020. Given the ongoing
health crisis, the parties jointly request an additional adjournment of the status conference for
approximately 30 to 45 days.

        Should the Court grant the parties’ joint adjournment request, the Government moves that
time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, from April 23, 2020 until the date
of rescheduled status conference, to allow for the defendants to continue to review discovery and
for the parties to continue discussing potential dispositions. Defense counsel consent to the
exclusion of time.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                         by: ________________________________
                                             Emily A. Johnson / Dominic A. Gentile
                                             Assistant United States Attorneys
                                             (212) 637-2409 / 2567

cc:    Telesforo del Valle, Esq. (by ECF)
       Rudy Velez, Esq. (by ECF)
